Case 1:21-cv-21570-MGC Document 3 Entered on FLSD Docket 05/06/2021 Page 1 of 6




                            UNITED STATED DISTRICT COURT
                            SOUTHERN DISTICT OF FLORIDA


                                   )
  LAMONT T. GREEN,                 )
                                   )
       Plaintiff,                  )
                                   )
  vs.                              ) CASE NO.: 1:21-cv-21570-MGC
                                   )
  MIAMI-DADE COUNTY PUBLIC SCHOOLS )
                                   )
       Defendant,                  )
                                   )
                                   )


          THE SCHOOL BOARD’S ANSWER AND AFFIRMATIVE DEFENSES TO
                         PLAINTIFF’S COMPLAINT


        Defendant, The School Board of Miami Dade County (the “School Board”) by and through

 its undersigned counsel, hereby files its Answer and Affirmative Defenses to Plaintiff’s Complaint,

 and states as follows:


                               JURISDICTIONAL ALLEGATIONS

        1.      Admitted for jurisdictional purposes only.

        2.      Admitted for jurisdictional purposes only.

        3.      Admitted for jurisdictional purposes only.

        4.      Admitted for jurisdictional purposes only.

        5.      Admitted.

        6.      Admitted for jurisdictional purposes only.

        7.      Admitted for jurisdictional purposes only.

        8.      Admitted for jurisdictional purposes only.
Case 1:21-cv-21570-MGC Document 3 Entered on FLSD Docket 05/06/2021 Page 2 of 6




                         FACTS GIVING RISE TO CAUSE OF ACTION

         9.      Admitted.

         10.     The School Board is without sufficient knowledge or information to form a belief

 as to the truth of the allegations in Paragraph 10, and therefore denies the same.

         11.     Denied.

         12.     Denied.

         13.     Denied.

         14.     Denied.

         15.     Denied.

         16.     Denied.

         17.     Denied including subparts (a) – (q).

         18.     The School Board agrees to a trial by jury.

                                              COUNTT I
               Claim for Violation of 42 U.S.C. Section 2000e-2(a)(1) on the basis of race

         19.     The School Board adopts and reasserts its response to Paragraphs 1 through 18 as

 is fully set forth herein.

         20.     Admitted for jurisdictional purposes only.

         21.     Denied.

         22.     Denied.

         23.     Denied.

         24.     Denied.

         25.     Denied.

         26.     Denied.
Case 1:21-cv-21570-MGC Document 3 Entered on FLSD Docket 05/06/2021 Page 3 of 6




         27.     Denied.

                                               COUNTT II
                 Violation of Florida Civil Rights Act, Fla.Stat.Ch. 760 on the basis race

         28.     The School Board adopts and reasserts its responses to Paragraphs 1 through 18 as

 if fully set forth herein.

         29.     Admitted for jurisdictional purposes only.

         30.     Denied.

         31.     Denied.

         32.     Denied.

         33.     Denied.

         34.     Denied.

         35.     Denied.

         36.     Denied.

                                               COUNTT III
                               Claims for Violation of 42 U.S.C. Section 1983

         37.     The School Board adopts and reasserts its responses to Paragraphs 1 through 18 as

         if fully set forth herein.

         38.     Denied.

         39.     Denied.

         40.     Denied.

         41.     Denied, including subpart (a) – (b).

         42.     Denied.

         43.     Denied.

         44.     Denied.
Case 1:21-cv-21570-MGC Document 3 Entered on FLSD Docket 05/06/2021 Page 4 of 6




        45.     Denied, including subparts (a) – (c).

        46.     Denied.

        47.     Denied.



                                   AFFIRMATIVE DEFENSES


      1.        The School Board states that any recovery by Plaintiff must be reduced or barred

  by Plaintiff’s failure to mitigate his damages.

      2.        The School Board states that neither the School Board nor any of its employees

  engaged in any conduct that proximately caused or contributed to Plaintiff’s alleged injuries and

  damages.

      3.        In addition to the foregoing affirmative defenses, the School Board hereby reserves

  its right to raise additional affirmative defenses, or to file any additional applicable pleadings as

  discovery may reveal necessary or appropriate.


 Dated: May 6, 2021.

                                                Respectfully submitted,

                                                Walter J. Harvey, School Board Attorney
                                                The School Board of Miami-Dade County, FL
                                                1450 N.E. 2nd Avenue, Suite 430
                                                Miami, Florida 33132


                                                By: /s/ Michele L. Jones
                                                     Michele L. Jones, Esq.
                                                     Assistant School Board Attorney
                                                     FBN: 86008
                                                     E-mail: mljones@dadeschools.net
                                                     Telephone (305) 995-1304
                                                     Facsimile (305) 995-1412
Case 1:21-cv-21570-MGC Document 3 Entered on FLSD Docket 05/06/2021 Page 5 of 6




                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via email

 on this 6th day of May on all counsel or pro se parties identified on the attached Service List.

                                               By: /s/ Michele L. Jones
                                                    Michele L. Jones, Esq.
Case 1:21-cv-21570-MGC Document 3 Entered on FLSD Docket 05/06/2021 Page 6 of 6




                                   SERVICE LIST



 Martin E. Leach, Esq.
 Florida Bar No.: 0037990
 mel@flmlegal.com
 Feiler & Leach, P.L.
 901 Ponce de Leon Blvd.
 Suite 300
 Coral Gables, Florida 33134
 Telephone: (305) 441-8818
 Fax: (305) 441-8081

 Michele L. Jones, Esq.
 Florida Bar No.: 86008
 mljones@dadeschools.net
 The School Board of Miami-Dade County Public Schools
 1450 N.E. 2nd Ave, Suite 430
 Miami, FL 33132
 Telephone: (305) 995-1304
 Facsimile: (305) 995-1412
 ATTORNEYS FOR DEFENDANT
